— Order modified so as to provide for the fixing of the assessed valuations of the property as follows:

Tear Land Building Total

1943-44 $232,000 $300,000 $532,000
194445 232.000 300.000 532.000
194546 248.000 300.000 548.000
and as so modified affirmed, with $20 costs and disbursements to the appellants. Present — Martin, P. J., Townley, Glennon, Dore and Cohn, JJ.; Martin, P. J., dissents: The assessed valuations should be:

Tear Land Building Total ■

194344 $250,000 $300,000 $550,000
1944-45 250,000 300,000 650,000
19454 6 300,000 * 300,000 600,000
No opinion. Settle order on notice.